UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):November 19, 2013 CHINA AUTO LOGISTICS INC. (Exact name of registrant as specified in its charter) Nevada 000-52625 20-2574314 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) Floor 1 FTZ International Auto Mall 86 Tianbao Avenue, Free Trade Zone Tianjin Province, The People’s Republic of China300461 (Address of principal executive offices) Registrant’s telephone number, including area code: (86) 22-2576-2771 (Former Name or Former Address if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( seeGeneral Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders. Four proposals were submitted to a vote of the stockholders of China Auto Logistics Inc. (the “Company”) at the 2013 annual meeting of stockholders, which was held on November 19, 2013 (the “Annual Meeting”).The first proposal was for the election of seven nominees to serve as directors of the Company until the end of their respective terms.The second proposal was to ratify the appointment of Marcum LLP as the Company’s independent registered public accountants for the fiscal year 2013. The third proposal was an advisory vote on the compensation of the Chief Executive Officer and other named executive officers (“Say on Pay”). The fourth proposal was an advisory vote on the frequency of future Say on Pay votes.Additional information about the proposals can be found in the Company’s definitive proxy statement filed with the Securities and Exchange Commission on October 8, 2013. Of the 3,694,394 shares of stock issued and outstanding and entitled to vote at the Annual Meeting, 2,866,466 shares were represented in person or by proxy, which constituted approximately 77.58% of the total votes entitled to be cast at the meeting.Each share of common stock outstanding is entitled to one vote. Proposal 1 – Election of Directors The voting results for the election of Directors were as follows: Number of Shares Voted For Number of Shares Withheld Tong Shiping Cheng Weihong Wang Xinwei Howard S. Barth Wang Wei Yang Lili Zou Baoying There were no votes against any nominee.There were 900,927 broker non-votes for this proposal. Proposal 2 – Ratification of the Appointment of Marcum LLP to serve as the Company’s independent registered public accountants for the fiscal year 2013 The voting results for the ratification of the appointment of Marcum LLP to serve as the Company’s independent registered public accountants for the fiscal year 2013 were as follows: For: 2,840,542 Against: 17,593 Abstain: 8,331 There were no broker non-votes for this proposal. Proposal 3 – Advise on the compensation of the Chief Executive Officer and other named executive officers The voting results for the advisory vote on the compensation of the Chief Executive Officer and other named executive officers were as follows: For: 1,959,691 Against: 4,593 Abstain: 1,255 There were 900,927 broker non-votes for this proposal. Proposal 4 – Advise on the frequency of stockholder advisory votes on executive compensation The voting results for the advisory vote on the frequency of stockholder advisory votes on executive compensation were as follows: 1 Year: 67,057 2 Years: 16,049 3 Years: 1,881,966 Abstain: 467 There were 900,927 broker non-votes for this proposal. Consistent with the recommendation of the Board of Directors (the “Board”) and the stockholder votes at the Annual Meeting, the Board has determined to hold a non-binding, advisory vote on the compensation of our named executive officers every three years. SIGNATURE PAGE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: November 25, 2013 CHINA AUTO LOGISTICS INC. By: /s/ Tong Shiping Name: Tong Shiping Title: President and Chief Executive Officer
